Citation Nr: 1445128	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as bone marrow cancer, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for thyroid cancer, to include as secondary to exposure to herbicides.

3.  Entitlement to service for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. The evidence on file shows that the Veteran had active duty in Thailand. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

 The Veteran testified at a personal hearing with the undersigned sitting at the RO in August 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence of record does not indicate that the Veteran served in the Republic of Vietnam nor is there competent or persuasive evidence of herbicide exposure during his service in Thailand.

2. Non-Hodgkin's lymphoma was not present in service or for many years thereafter and has not been shown to be related to active duty.
 
3. Thyroid cancer was not present in service or for many years thereafter and has not been shown to be related to active duty.
4.  There was no evidence of psychiatric concerns in service and the evidence of record does not contain a current diagnosis of any psychiatric disability.

5.  In August 2012 at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to a TDIU.


CONCLUSIONS OF LAW

1. Non-Hodgkin's lymphoma was not incurred in active duty and may not be presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 
2. Thyroid cancer was not incurred in active duty and may not be presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
 
3. The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in April 2008, December 2008, March 2009 and May 2009 letters and in a March 2010 statement of the case, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The RO also informed the Veteran of the elements necessary to succeed with a claim for service connection secondary to herbicide exposure.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, to include the Veteran's service treatment records, personnel records, private treatment records, social security disability records and the command history of the patrol squadron with which the Veteran served.  The Veteran has not identified any outstanding evidence.

The Veteran has not been afforded a VA examination in connection with his claims for service connection for Non-Hodgkin's lymphoma and thyroid cancer.  When considering a claim for disability benefits, VA must provide the claimant an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran has Non-Hodgkin's lymphoma and thyroid cancer that are in remission.  However, the evidence does not establish an in-service event, injury or disease to include proven exposure to herbicides in Thailand.  In addition, there is no evidence of a direct nexus between the Veteran's service and  Non-Hodgkin's lymphoma or thyroid cancer that were both diagnosed many years after separation.  Thus, the Board finds that a VA examination is not warranted.

An appropriate VA examination was conducted in connection with the Veteran's claim for service connection for PTSD. The VA psychologist who conducted the May 2011 examination had access to and reviewed the evidence in the claims file and interviewed the Veteran.   The Board finds the examination report adequate to make a determination on the claim without prejudice to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claims, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Non-Hodgkin's Lymphoma and Thyroid Cancer

The Veteran contends that his current Non-Hodgkin's lymphoma and thyroid  cancer are the result of exposure to herbicides during his active duty service, which included service in Thailand.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) . In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Non-Hodgkin's lymphoma is on the list of diseases that VA has found is associated with exposure to Agent Orange; thyroid cancer is not.  Under the law as it now stands, a presumption of service connection for thyroid cancer based on the Veteran's exposure to Agent Orange cannot be granted in this case.

In regard to Non-Hodgkin's lymphoma, the Board finds that the record does not contain adequate evidence to support the conclusion that the Veteran was, in fact, exposed to herbicides during service.  The regulations indicate that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) .

Here, the evidence of record does not show that the Veteran had qualifying service in the Republic of Vietnam despite his statements in support of claim that he was flown into Vietnam in support of occasional missions.  In fact, at his hearing before the Board, the Veteran indicated he was not in Vietnam, but served in the Philippines and Thailand.  Although the RO made attempts to find objective evidence to support that the Veteran was on the ground in Vietnam, there remains no such evidence.  In addition, although the Veteran was awarded the Vietnam Service Medal, such award was issued to all members of the Armed Forces serving in Vietnam, or in Thailand, Laos, or Cambodia who served in support of operations in Vietnam.  The award does not serve as verification of the Veteran's presence in Vietnam. Thus, it must be determined whether his service in Thailand would warrant a presumption of exposure to herbicides.

It has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes. See Department of Defense article, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, certain veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties. The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange. There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States. 

The Veteran's personnel records indicated he was an air crewman with Patrol Squadron 26.  The command history indicates the Squadron departed the western Pacific in November 1967 and conducted surveillance air patrols.  The Squadron was flown between air stations in the Philippines and air squadrons in Thailand.  The Veteran received an Air Medal for "meritorious achievement in aerial flight as a crewmember while flying in fixed wing aircraft while attached to Patrol Squadron TWENTY-SIX, engaged in missions in support of combat operations in Southeast Asia from 2 December 1967 to 7 June 1968."  However, as noted, any spraying or use of Agent Orange in Thailand had ended by 1964, which was prior to the Veteran's service there.  Thus, exposure to herbicides cannot be presumed and there is no competent evidence that the Veteran was exposed to herbicides during service.

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that a disease was in fact "incurred" during service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to either lymphoma or thyroid abnormalities.  The post-service evidence of record does not reflect complaints or findings related to either disability until 1999, more than 30 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).
Questions concerning the etiology of the Veteran's Non-Hodgkin's lymphoma and/or his thyroid cancer do not lie within the range of common experience or common knowledge, but require special experience or special knowledge to answer.  It is not shown that the Veteran is qualified through specialized education, training or experience to offer a medical opinion as to the etiology of either disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that either the Veteran's Non-Hodgkin's lymphoma or his thyroid cancer was incurred in or caused by active duty service, service connection on a direct basis is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's service-connection claims, and as such, the benefit of the doubt doctrine is inapplicable and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service Connection: PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran underwent a VA examination in May 2011 in connection with his PTSD claim.  The examiner reviewed the claims file.  The Veteran reported seeing dead bodies on the beach that had washed ashore and being fired upon by small boats during flying missions.  He also indicated a fear of snakes and scorpions during service and that women would check his shoes in the mornings. He reported no history of psychiatric treatment.  His wife told him he had dreams and talked in his sleep, but, he did not report experiencing nightmares.  He denied significant problems with depression, anxiety, panic attacks, anger, irritability or violence.  He indicated stress caused by his grandchildren and that he had problems with short-term memory due to his treatment for cancer.  The examiner concluded the Veteran did not have significant symptoms of PTSD.  After review of the record and interview of the Veteran, the examiner did not diagnose any mental health disorder and indicated the Veteran was not presenting with any significant impairment in social or occupational functioning due to any mental health condition.

The Veteran's service treatment records do not indicate any treatment for, notation of, or diagnosis of a psychiatric condition.  In addition, there is no evidence of a currently diagnosed psychiatric disability or that the Veteran is currently seeking treatment for psychological symptoms.  Thus, the Board must find that the criteria for service connection have not been met.  

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently had the disability for which benefits are being claimed at some point during the pendency of the appeal.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

IV.  Withdraw of Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In August 2012, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal for entitlement to a total disability rating based on individual unemployability before the undersigned at a Travel Board Hearing.  This request was reduced to writing in the hearing transcript on record.  See pgs. 2-3 of the transcript.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

Entitlement to service connection for Non-Hodgkin's lymphoma is denied.

Entitlement to service connection for thyroid cancer is denied.

Entitlement to service connection PTSD is denied.

The appeal for entitlement to a total disability rating based on individual unemployability is dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


